DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (U.S. PG-PUB NO. 20170140229 A1) in view of Zhu et al (U.S PATENT NO. 10671083 B2), and further in view of Li et al (2013 Int. Conf. on  Computation and Information Science, pp. 102-105).
-Regarding claim 1, Ogata discloses a method of determining if a vehicle is moving (Abstract, “moving object”; FIGS. 1-29B; [0056]; [0061], “detect the moving object such as …another vehicle”;[0179]; [0187]; [0190]), the method comprising: acquiring a first image corresponding to a first time period (FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            -
                            ∆
                            t
                            )
                        
                    ; [0068]); acquiring a second image corresponding to a second time period (FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            )
                        
                    ; [0068]), wherein the first image and the second image are taken from a camera from a frame of reference of the vehicle (FIG. 5A; [0067]; [0068]; FIGS. 6A-6B; FIG. 13; FIGS. 24A-24C); detecting, via an optical flow algorithm implemented over the entirety of the first and second images (FIG. 2, movement region detector; FIG. 4, optical flow detector 54b, behavior calculator 54c; FIGS. 14-15, 23-25; [0250]), a difference between one or more portions of the first image and a respective one or more portions of the second image (Abstract; FIG. 2, [0064]; FIG. 4, [0068]; FIG. 6A-6B; FIG. 9; FIG. 10A-10C; FIGS. 14-15), wherein the one or more image portions correspond to an object moving independent of the vehicle (FIG. 6A-6B; FIG. 10A-10B); removing the one or more image portions of the first and second images based on the difference; and determining movement of the vehicle based on the remaining image portions via a machine learning algorithm (Abstract; FIG. 2, difference calculator 58, determination part 60; FIG.4, objector detector 54d, [0068]; FIG. 6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
	Ogata is silent to teach a machine learning algorithm for determining movement of a moving object.
	In the same field of endeavor, Zhu teaches a machine learning algorithm for determining movement of an object based on the remaining image portions (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37, “first CNN 311 … extract representative features from the pair of consecutive image frames 201 … module 310 … merged by a patch-wise correlation … constitutes a portion of a motion estimate 206”; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using a machine learning algorithm for determining movement of a moving object in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
Ogata in view of Zhu is silent to teach wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions.
However, Li is an analogous art pertinent to the problem to be solved in this application and  Li discloses a method for moving object detection with adaptive double thresholds.  Li further discloses wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions (Li: Abstract, “vehicle detection … dynamic double thresholds … difference” ; Figures 1-2; equations (1)-(13); Sections II-III).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu with the teaching of Li by using a machine learning algorithm to detect motion of a vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions in order to improve performance of moving vehicle detection.
-Regarding claim 2, Ogata in view of Zhu, and further in view of Li discloses the method of claim 1
Ogata teaches wherein detecting a difference between the image portions between the first and second images further comprises detecting via a depth algorithm implemented over the entirety of the first and second images (Abstract; FIGS. 1-5; FIGS; FIG. 6A-6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
Ogata is silent to teach the detecting via a depth algorithm.
In the same field of endeavor, Zhu teaches the detecting via a depth algorithm (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by detecting a difference between the image portions between the first and second images via a depth algorithm in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 3, Ogata in view of Zhu, and further in view of Li discloses the method of claim 2.
Ogata is silent to teach wherein the depth algorithm and the optical flow algorithm is implemented by at least one artificial neural network
In the same field of endeavor, Zhu teaches wherein the depth algorithm and the optical flow algorithm is implemented by at least one artificial neural network (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using depth algorithm and the optical flow algorithm implemented by at least one artificial neural network in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 4, Ogata in view of Zhu, and further in view of Li discloses the method of claim 2.
Ogata is silent to teach wherein the depth algorithm is performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor.
In the same field of endeavor, Zhu teaches wherein the depth algorithm is performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor (Zhu: Abstract; FIGS. 1-5; Col. 6, lines 1-22, “LiDAR”; Col. 7, lines 41-56; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using depth algorithm performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor in order to achieve direct distance measurements and high accuracy in mapping, object detection and recognition, scene understanding, and simultaneous localization and mapping , and enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 5, Ogata in view of Zhu, and further in view of Li discloses the method of claim 3.
Ogata is silent to teach wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer.
In the same field of endeavor, Zhu teaches wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer (Zhu: Abstract, “convolution neural network”; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using at least one artificial neural network comprises a deep neural network including at least one hidden layer in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 8, Ogata discloses a system comprising (Abstract, “moving object”; FIGS. 1-29B; [0056]; [0061], “detect the moving object such as …another vehicle”;[0179]; [0187]; [0190]): one or more optical sensors coupled to a vehicle, wherein the one or more optical sensors are configured to (FIGS. 1-2; [0057]; [0060]): acquire a first image corresponding to a first time period FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            -
                            ∆
                            t
                            )
                        
                    ; [0068]), and acquire a second image corresponding to a second time period (FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            )
                        
                    ; [0068]), wherein the first image and the second image are taken from a frame of reference of the vehicle (FIG. 5A; [0067]; [0068]; FIGS. 6A-6B; FIG. 13; FIGS. 24A-24C); and one or more processors, wherein the one or more processors are configured to (FIGS. 1-2; [0064]; [0082]): detect, via an optical flow algorithm implemented over the entirety of the first and second images (FIG. 2, movement region detector; FIG. 4, optical flow detector 54b, behavior calculator 54c; FIGS. 14-15, 23-25; [0250]), a difference between one or more portions of the first image and a respective one or more portions of the second image (Abstract; FIG. 2, [0064]; FIG. 4, [0068]; FIG. 6A-6B; FIG. 9; FIG. 10A-10C; FIGS. 14-15), wherein the one or more image portions correspond to an object moving independent of the vehicle (FIG. 6A-6B; FIG. 10A-10B); remove the one or more image portions of the first and second images based on the difference; and determine movement of the vehicle based on the remaining image portions via a machine learning algorithm (Abstract; FIG. 2, difference calculator 58, determination part 60; FIG.4, objector detector 54d, [0068]; FIG. 6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
Ogata is silent to teach a machine learning algorithm for determining movement of a moving object.
	In the same field of endeavor, Zhu teaches a machine learning algorithm for determining movement of an object based on the remaining image portions (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37, “first CNN 311 … extract representative features from the pair of consecutive image frames 201 … module 310 … merged by a patch-wise correlation … constitutes a portion of a motion estimate 206”; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using a machine learning algorithm for determining movement of a moving object in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
Ogata in view of Zhu is silent to teach wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions.
However, Li is an analogous art pertinent to the problem to be solved in this application and  Li discloses a method for moving object detection with adaptive double thresholds.  Li further discloses wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions (Li: Abstract, “vehicle detection … dynamic double thresholds … difference” ; Figures 1-2; equations (1)-(13); Sections II-III).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu with the teaching of Li by using a machine learning algorithm to detect motion of a vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions in order to improve performance of moving vehicle detection.
-Regarding claim 9, Ogata in view of Zhu, and further in view of Li discloses the method of claim 8.
Ogata teaches wherein detecting a difference between the image portions between the first and second images further comprises detecting via a depth algorithm implemented over the entirety of the first and second images (Abstract; FIGS. 1-5; FIGS; FIG. 6A-6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
Ogata is silent to teach the detecting via a depth algorithm.
In the same field of endeavor, Zhu teaches the detecting via a depth algorithm (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by detecting a difference between the image portions between the first and second images via a depth algorithm in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 10, Ogata in view of Zhu, and further in view of Li discloses the method of claim 8.
Ogata is silent to teach wherein the depth algorithm and the optical flow algorithm is implemented by at least one artificial neural network
In the same field of endeavor, Zhu teaches wherein the depth algorithm and the optical flow algorithm is implemented by at least one artificial neural network (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using depth algorithm and the optical flow algorithm implemented by at least one artificial neural network in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 11, Ogata in view of Zhu, and further in view of Li discloses the method of claim 9.
Ogata is silent to teach wherein the one or more optical sensors comprises a LiDAR sensor, and wherein the depth algorithm is performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor.
In the same field of endeavor, Zhu teaches wherein the one or more optical sensors comprises a LiDAR sensor, and wherein the depth algorithm is performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor (Zhu: Abstract; FIGS. 1-5; Col. 6, lines 1-22, “LiDAR”; Col. 7, lines 41-56; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using depth algorithm performed by at least one artificial neural network or a light detecting and ranging (LiDAR) sensor in order to achieve direct distance measurements and high accuracy in mapping, object detection and recognition, scene understanding, and simultaneous localization and mapping , and enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 12, Ogata in view of Zhu, and further in view of Li discloses the method of claim 10.
Ogata is silent to teach wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer.
In the same field of endeavor, Zhu teaches wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer (Zhu: Abstract, “convolution neural network”; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using at least one artificial neural network comprises a deep neural network including at least one hidden layer in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 15, Ogata discloses a non-transitory computer readable medium for implementing a method for determining movement of a vehicle (Abstract, “moving object”; FIGS. 1-29B; [0056]; [0061], “detect the moving object such as …another vehicle”;[0179]; [0187]; [0190]), the non-transitory computer readable medium comprising a processor- readable medium on which program instructions are embodied (FIGS. 1-2; [0057]; [0061]), wherein the program instructions are operable, when executed by at least one processor in a system , to cause the system to (FIGS. 1-2; [0060]-[0061]; [0080]; [0112]): receive a first image corresponding to a first time period (FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            -
                            ∆
                            t
                            )
                        
                    ; [0068]); receive a second image corresponding to a second time period (FIGS. 1-3, camera 12; FIG. 4, image                         
                            I
                            (
                            x
                            ,
                             
                            y
                            ,
                             
                            t
                            )
                        
                    ; [0068]), wherein the first image and the second image are taken from a camera from a frame of reference of the vehicle (FIG. 5A; [0067]; [0068]; FIGS. 6A-6B; FIG. 13; FIGS. 24A-24C); detect, via an optical flow algorithm implemented over the entirety of the first and second images (FIG. 2, movement region detector; FIG. 4, optical flow detector 54b, behavior calculator 54c; FIGS. 14-15, 23-25; [0250]), a difference between one or more portions of the first image and a respective one or more portions of the second image (Abstract; FIG. 2, [0064]; FIG. 4, [0068]; FIG. 6A-6B; FIG. 9; FIG. 10A-10C; FIGS. 14-15), wherein the one or more image portions correspond to an object moving independent of the vehicle (FIG. 6A-6B; FIG. 10A-10B); remove the one or more image portions of the first and second images based on the difference; and determine movement of the vehicle based on the remaining image portions via a machine learning algorithm (Abstract; FIG. 2, difference calculator 58, determination part 60; FIG.4, objector detector 54d, [0068]; FIG. 6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
Ogata is silent to teach a machine learning algorithm for determining movement of a moving object.
	In the same field of endeavor, Zhu teaches a machine learning algorithm for determining movement of an object based on the remaining image portions (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37, “first CNN 311 … extract representative features from the pair of consecutive image frames 201 … module 310 … merged by a patch-wise correlation … constitutes a portion of a motion estimate 206”; Col. 10, lines 41-46). Zhu also discloses a non-transitory computer readable medium for implementing a method for determining movement of a vehicle, the non-transitory computer readable medium comprising a processor- readable medium on which program instructions are embodied, wherein the program instructions are operable, when executed by at least one processor in a system, to cause the system to detect a movement and calculate optical flow (Zhu: Abstract; Col. 5, lines 37-56; Col. 13, lines 29-42; FIG. 9)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using a machine learning algorithm for determining movement of a moving object in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
Ogata in view of Zhu is silent to teach wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions.
However, Li is an analogous art pertinent to the problem to be solved in this application and  Li discloses a method for moving object detection with adaptive double thresholds.  Li further discloses wherein the machine learning algorithm detects motion of the vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions (Li: Abstract, “vehicle detection … dynamic double thresholds … difference” ; Figures 1-2; equations (1)-(13); Sections II-III).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu with the teaching of Li by using a machine learning algorithm to detect motion of a vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions in order to improve performance of moving vehicle detection.
-Regarding claim 16, Ogata in view of Zhu, and further in view of Li discloses the method of claim 15.
Ogata teaches wherein detecting a difference between the image portions between the first and second images further comprises detecting via a depth algorithm implemented over the entirety of the first and second images (Abstract; FIGS. 1-5; FIGS; FIG. 6A-6C, [0021], [0075]-[0077]; FIG. 7, [0078]; FIG. 9; FIG. 10A-10C; FIG. 11; FIGS. 14-15).
Ogata is silent to teach the detecting via a depth algorithm.
In the same field of endeavor, Zhu teaches the detecting via a depth algorithm (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by detecting a difference between the image portions between the first and second images via a depth algorithm in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 17, Ogata in view of Zhu, and further in view of Li discloses the method of claim 16.
Ogata is silent to teach wherein the at least one processor includes at least one artificial neural network, wherein the depth algorithm and the optical flow algorithm are implemented by at least one artificial neural network
In the same field of endeavor, Zhu teaches wherein the at least one processor includes at least one artificial neural network (Zhu: FIG.9; Col. 13, line 29-42), wherein the depth algorithm and the optical flow algorithm is implemented by at least one artificial neural network (Zhu: Abstract; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using depth algorithm and the optical flow algorithm implemented by at least one artificial neural network in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
-Regarding claim 18, Ogata in view of Zhu, and further in view of Li discloses the method of claim 17.
Ogata is silent to teach wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer.
In the same field of endeavor, Zhu teaches wherein the at least one artificial neural network comprises a deep neural network including at least one hidden layer (Zhu: Abstract, “convolution neural network”; FIGS. 1-5; Col. 8, lines 19-37; Col. 10, lines 41-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ogata with the teaching of Zhu by using at least one artificial neural network comprises a deep neural network including at least one hidden layer in order to enhance motion estimation with no hand-crafted features and suits well for new scenarios or scenes.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (U.S. PG-PUB NO. 20170140229 A1) in view of Zhu et al (U.S PATENT NO. 10671083 B2), and further in view of Li et al (2013 Int. Conf. on  Computation and Information Science, pp. 102-105), in view of Janjic et al (U.S. PG-PUB NO. 0210295530 A1).
-Regarding claim 6, 13 and 20, Ogata in view of Zhu, and further in view of Li discloses the method of claim 1, the system of claim 8, and non-stationary computer readable medium claim 15 respectively.
Ogata in view of Zhu, and further in view of Li is silent to teach wherein the vehicle comprises an air traversing vehicle, water traversing vehicle, or space traversing vehicle, or urban air mobility vehicle. A person skilled in the art would understand that the moving object detection methods disclosed by Ogata in view of Zhu, and further in view of Li can be used for any kinds of vehicles such as air traversing vehicle, water traversing vehicle, or space traversing vehicle, or urban air mobility vehicle (see Reference Ha et al (U.S. PG-PUB NO. 20210245742 A1): “autonomous vehicle”, “PAV (Personal Air Vehicle), UAM (Urban Air Mobility)”, etc.).
However, Janjic is an analogous art pertinent to the problem to be solved in this application and Janjic discloses a system and method for moving object detection (Janjic: FIGS. 1-12).  Janjic further discloses teaches wherein the vehicle comprises an air traversing vehicle (Janjic: [0043], “aerial vehicle, aircraft”; [0045] ), water traversing vehicle (Janjic: [0043], “ship”; [0045]), or space traversing vehicle, or urban air mobility vehicle (Janjic: [0043], “micro aerial vehicle”; [0045]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu, and further in view of Li with the teaching of Janjic by applying the method to any kinds of vehicles in order to solve real-world  real-time moving object tracking and detection problems.
Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al (U.S. PG-PUB NO. 20170140229 A1) in view of Zhu et al (U.S PATENT NO. 10671083 B2), and further in view of Lavi et al (U.S PG-PUB NO. 20210221368 A1), in view of Li et al (2013 Int. Conf. on  Computation and Information Science, pp. 102-105).
-Regarding claims 7, 14 and 19, Ogata in view of Zhu discloses the methods of claims 1, 8, and 15 respectively.
Ogata in view of Zhu is silent to teach wherein determining movement of the vehicle further comprises comparing at least one mean value corresponding to optical flow of the first and second images to a threshold value, wherein the threshold value is indicative of movement of the vehicle.
However, Lavi is an analogous art pertinent to the problem to be solved in this application and further discloses wherein determining movement of the vehicle further comprises comparing at least one mean value corresponding to optical flow of the first and second images to a threshold value, wherein the threshold value is indicative of movement of the vehicle (Lavi: [0085], “mean value of optical flow … within the pair of consecutive images … allowed mean optical flow threshold”; [0108]; [0244]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu with the teaching of Lavi by determining movement of the vehicle further comprises comparing at least one mean value corresponding to optical flow of the first and second images to a threshold value, wherein the threshold value is indicative of movement of the vehicle in order to generate a warning notification upon a criterion associated with the movement being met.
Ogata in view of Zhu, and further in view of Lavi is silent to teach that the threshold is a dynamic threshold.
However, Li is an analogous art pertinent to the problem to be solved in this application and  Li discloses a method for moving object detection with adaptive double thresholds.  Li further discloses a dynamic threshold (Li: Abstract, “vehicle detection … dynamic double thresholds … difference” ; Figures 1-2; equations (1)-(13); Sections II-III).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Ogata in view of Zhu with the teaching of Li by using a machine learning algorithm to detect motion of a vehicle via a dynamic threshold comparison, in which a dynamic threshold value is set by the machine learning algorithm to detect motion of the vehicle based on the remaining image portions in order to improve performance of moving vehicle detection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 04/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664